Under the circumstances of this case, the Family Court properly found that the father was obligated to pay 50% of the parties’ daughter’s college expenses until June 2014 (see Matter of Schiano v Hirsch, 22 AD3d 502 [2005]). However, the court erred in requiring the father to pay $857.83 for the daughter’s college education expenses for the spring of 2011. It is uncontested that the father had already paid that amount to the mother. However, contrary to the father’s contention, there was no overpayment made by him with respect to the child’s car insurance premiums for 2011 and 2012.
Finally, the mother is not entitled to an award of an attorney’s fee (see Barson v Barson, 32 AD3d 872, 873 [2006]). Skelos, J.P., Dillon, Dickerson and Austin, JJ., concur.